Case 2:20-cv-02402-JGB-RAO Document 17 Filed 07/31/20 Page 1 of 1 Page ID #:332



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   DON’TA BUTLER,                              Case No. CV 20-02402 JGB (RAO)
  12                       Petitioner,
  13          v.                                   ORDER ACCEPTING FINDINGS,
                                                   CONCLUSIONS, AND
  14   GEORGE JAIME, Warden,                       RECOMMENDATIONS OF
                                                   UNITED STATES MAGISTRATE
  15                       Respondent.             JUDGE
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
  18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
  19   The Court has further engaged in a de novo review of those portions of the Report to
  20   which Plaintiff has objected. The Court accepts and adopts the findings, conclusions,
  21   and recommendations of the Magistrate Judge.
  22         IT IS ORDERED that the Petition is denied, and Judgment shall be entered
  23   dismissing this action with prejudice.
  24

  25   DATED: July 31, 2020
  26
                                                JESUS G. BERNAL
  27                                            UNITED STATES DISTRICT JUDGE
  28
